Citation Nr: 0723324	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from August 1981 to July 1986 
and from January 1991 to June 1991.  The veteran also had 
additional unconfirmed periods of Army Reserve and National 
Guard service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


FINDINGS OF FACT

A chronic bilateral knee disorder was not present during 
service, arthritis of the knees was not manifest to any 
degree within one year after service, and any current 
bilateral knee condition is not attributable to any event, 
injury or disease during service.


CONCLUSION OF LAW

A chronic disorder of the knees was not incurred in or 
aggravated by service, and arthritis of the knees may not be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as arthritis is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

Facts and Analysis

In this case, the veteran contends that he injured both knees 
approximately one and a half to two years after joining the 
military while stationed at Ft. Bliss, Texas.  In a July 2002 
statement, the veteran indicated that he was told by military 
doctors that he had chondromalacia of both knees and that 
surgery was required.  However, the veteran stated that he 
was transferred to Germany before the surgery could be done, 
and that his knee problems have continued since leaving 
service in July 1986 (and again in June 1991).    

The Board notes that the RO attempted to obtain the veteran's 
service medical records (SMRs) for the active duty period 
August 1981 to July 1986 from the National Personnel Records 
Center (NPRC) on multiple occasions.  The NPRC responded that 
the veteran's file did not contain any SMRs for the period 
requested.  In November 2002, the RO sent a letter to the 
veteran requesting that he provide any SMRs in his 
possession.  Based on correspondence between the veteran and 
the RO, it appears that the veteran did not have any SMRs in 
his possession.  The RO sent the veteran a letter dated 
February 2003 in which the RO alerted the veteran that his 
SMRs were missing and presumed to have been lost and informed 
him of alternate types of evidence that could be submitted.

The Board acknowledges that in cases where, as here, the 
veteran's service medical records have been lost or 
destroyed, the Board has a heightened duty to consider and 
discuss the evidence of record and supply well-reasoned bases 
for its decision as a consequence of the veteran's missing 
service medical records. Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005).

A review of the claims file shows that the veteran had a 
clinical evaluation in September 1988 prior to enlisting in 
the Army National Guard.  The clinical evaluation was normal, 
but for a notation that the veteran had mild, asymptomatic 
pes planus.  Similarly, the veteran reported being in 
"excellent" health during a July 1989 Army Reserve 
enlistment examination.  At that time, he stated that he had 
none of the following problems: "trick" or locked knee; 
bone, joint or other deformity; or leg cramps.

In May 1991, the veteran underwent a clinical evaluation and 
physical examination for an unidentified purpose.  Again, the 
veteran stated that he had none of the following problems: 
"trick" or locked knee; bone, joint or other deformity; or 
leg cramps.  The clinical evaluation was normal, but a 
notation on the back of the evaluation form indicated that 
the veteran had a right foot bruise as well as "injury to 
foot/knee" and that he was to "see TMC in the AM."

Two days later, in May 1991, the veteran sought medical 
treatment for pain in both knees.  The veteran indicated at 
that time that he had been in constant pain for approximately 
two months, but that he had little to no swelling of the 
knees occur.  The veteran also stated that he had difficulty 
getting in and out of vehicles and going up and down stairs.  
The veteran reported strenuous exercise as the possible 
origin of the pain.  The examiner indicated that the knees 
were stable to varus/valgus and diagnosed the veteran as 
having musculoskeletal pain.  He prescribed Motrin and ice 
massage.   

An Army Reserve examination dated May 1997 found the veteran 
to be overweight and with a host of problems including 
limited mobility in the right shoulder and hand as well as an 
infected lesion on the right foot.  A notation on the 
veteran's medical history report stated that the veteran "is 
being treated at VA System for both knees - awaiting 
assessment/records."  The veteran reported having a 
"trick" or locked knee at that time as well.  Nonetheless, 
the veteran reported that he was in "good" health at that 
time, but listed his usual occupation as "disabled."

The Board observes that the veteran submitted numerous VA 
treatment records in support of his current claim.  However, 
many of these records are unrelated to the veteran's 
bilateral knee disorder, and instead deal with treatment for 
and surgical removal of an infected lesion from the veteran's 
right foot.  Other VA treatment records contained in the 
claims file concern the veteran's efforts to lose weight in 
order to control his obesity.

The Board notes that the first relevant post-service 
treatment record related to the veteran's knees is dated 
March 1993.  X-rays of both knees taken at a VA medical 
facility at that time were interpreted to be normal.  
Approximately three years later, in August 1996, VA x-rays of 
both knees showed "slight narrowing of the knee joint space 
bilaterally, otherwise, the knees are within satisfactory 
limits." 

The veteran sought additional VA care in December 2002 after 
reporting worsening knee pain.  The treating physician noted 
that the veteran was obese and weighed more than 350 pounds 
at that time.  An objective examination found that both knee 
joints looked normal with "ok" movement.  The treating 
physician also noted crepitations inside the joints with 
movement.  The diagnostic impression was "DJD obesity."

The Board acknowledges that a  January 2003 VA treatment note 
also diagnoses the veteran as having degenerative joint 
disease (DJD), but the note provides no information regarding 
the etiology of the disease.  The Board observes that x-rays 
taken at that time were normal and that the treating 
physician counseled the veteran on the importance of regular 
exercise and weight management. 

In August 2003, the veteran met with a registered dietician 
at VA to inquire about re-starting his prescription for 
Orlistat, a weight loss drug.  The dietician recommended that 
the veteran adhere to a low fat, low salt diet.  The 
veteran's listed weight at that time was 386 pounds.  The 
veteran reported bilateral knee pain.  X-rays taken were 
interpreted as negative and the veteran's examination was 
described as unremarkable.

The veteran also had follow-up knee x-rays taken at a VA 
medical facility in February 2004.  The February 2004 x-rays 
were compared with the December 2002 x-rays and the left knee 
was interpreted to be normal, with no osseous, joint or soft 
tissue abnormality noted.  The right knee was interpreted to 
have a minor abnormality and showed a "tiny" spur at the 
superior articular margin of the patella.  The right knee was 
negative for other significant osseous or joint abnormality.

VA subsequently administered a Compensation and Pension 
Examination (C&P) in April 2004 in conjunction with the 
veteran's current claim.  The veteran's claims file was 
reviewed.  The veteran reported bilateral knee pain during 
the examination along with weakness, stiffness, swelling, and 
"locking" of the knees as well as lack of endurance and 
fatigability.

The examiner found that the veteran had crepitus in both 
knees, felt primarily with active range of motion, but not 
with passive range of motion.  X-rays of the left knee were 
interpreted to be normal, while the right knee showed minor 
spurring of the superior patella.  Consequently, the examiner 
diagnosed the veteran as being morbidly obese and having 
minor spurring of the superior patella of the right knee.

The examiner opined that the veteran's current right knee 
condition, minor spurring of the superior patella was not as 
likely as not related to his military service; nor was it 
related to the veteran's knee pain reported in May 1991.  On 
the contrary, the examiner concluded:

The veteran was diagnosed with 
musculoskeletal pain in 05/91.  His 
examination was normal.  Later x-rays 
were normal.  On 05/22/91, his recorded 
weight was 248 pounds, his weight today 
is 381 pounds.  He has gained 133 
pounds or approximately a one-third 
increase in his total weight since 
05/91 when he was complaining of a knee 
complaint.  The veteran's morbid 
obesity is the etiology of the 
veteran's current right knee minor 
spurring of the superior patella.  It 
is not related to Military service.  It 
is related to his morbid obesity.  

The veteran has expressed his opinion that his current knee 
problems are related to service.  However, the United States 
Court of Appeals for Veterans Claims has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the finding that 
chronic disorder of the knees is related to the veteran's 
service.  While musculoskeletal pain was noted during 
service, there is no indication that the veteran had a 
chronic disease of the knees at the time.  Several years 
later, in May 1997, the veteran noted that he was having knee 
issues for which he is followed by VA.  VA x-ray reports 
dated in March 1993 and August 1996 indicate that the veteran 
had continued complaints concerning his knees, however, the 
x-rays were interpreted as essentially normal.  Even if the 
Board were to find that there was continuity of 
symptomatology in light of the continued complaints of knee 
pain, the record does not support a nexus between the knee 
pain in service and the current knee symptomatology.  
Instead, the VA examiner provided an opinion that the current 
knee disability is not related to service but rather to the 
veteran's obesity.  This opinion was based on a review of the 
available records and a physical examination, and it was 
supported by a thorough explanation of the reasons for the 
opinion.  There is no competent evidence to the contrary of 
record.  

Moreover, the examiner did not diagnose a disability of the 
left knee nor is there any indication that the veteran has a 
diagnosed disability.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a 
diagnosis of an underlying disability to establish a claim 
for service connection.  Pain alone is not a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom., 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  With respect to the left knee, it does not 
appear that the veteran has a disability, let alone a 
disability that is related to service.  Accordingly, the 
Board concludes that disorder of the knees was not incurred 
in or aggravated by service, and any arthritis, which was 
first diagnosed years after active service, may not be 
presumed to have been so incurred.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated May 2002 informed the veteran of the type of 
evidence needed to substantiate his claim for service 
connection as well as an explanation of what evidence the 
veteran was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  While the 
letter did not explicitly ask that the veteran provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the effective date to be 
assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
Although the veteran's service medical records were not 
available for review, the veteran's post-service treatment 
records have been obtained, and he was afforded a thorough VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of the evidence is required.

ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


